DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Newman et al. (US 2012/0103476).
Regarding claims 1-2 and 4, Newman teaches an aluminum alloy for electrical connectors (¶ 29), including terminals (¶ 33). Newman teaches an exemplary alloy containing 4.05% Mg and 0.53% Mn (see Alloy 1, Table 1). This alloy has a yield strength of 323.8-328.5 MPa and elongation of 10% or 11% (see Piece 1b, Table 3). The values taught by the prior art lie within the claimed range, creating a case of anticipation.
Regarding claim 3, Newman does not expressly teach an average crystal grain size of 10 microns or less. However, according to the instant specification, the claimed aluminum alloy is made by casting, homogenizing at 400°C to 560°C for 0.5-24 hours, hot rolling with a finishing temperature of 250°C or more, cold rolling with a final rolling 
Regarding claim 5, Newman teaches the electrical conductor may be plated with tin (¶ 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2012/0103476), as applied to claim 1, further in view of Munakata et al. (JP 2017-098035).
Regarding claim 6, Newman does not teach a terminal having the claimed structural features. Munakata teaches an aluminum connector terminal having a fitting portion connected to a terminal of a counterpart connector, a board connecting portion (the claimed substrate connection portion) which extends to a through hole in a circuit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784